NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


D.T.,                                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-155
                                             )
J.M.,                                        )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for Polk
County; Catherine L. Combee, Judge.

Michael M. Brownlee of The Brownlee Law
Firm, P.A., Orlando, for Appellant.

Sara M. McKinley of McKinley Law Firm,
P.A., Bartow, for Appellee.




PER CURIAM.

             D.T., the father, challenges the final judgment of paternity. Although an

Interim Order Pending Final Hearing dated July 19, 2016, included a child support

guidelines worksheet as an attachment, no such worksheet was attached to the final

judgment. And the child support calculations in the final judgment differ from those in
the worksheet attached to the interim order without sufficient explanation in the record.

See Dep't of Revenue ex rel. R.S.M. v. B.J.M., 127 So. 3d 859, 861 (Fla. 2d DCA 2013).

We therefore reverse and remand for recalculation of child support. The final judgment

of paternity is affirmed in all other respects.

              Affirmed in part, reversed in part, and remanded.



KELLY, BLACK, and SALARIO, JJ., Concur.




                                             -2-